DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being anticipated by Kilroy et al (U.S Pub no 2015/0025549 A1) hereinafter referred to as Kilroy, in view of Quaid et al (US 20160228204 A1) hereinafter referred to as Quaid.
Regarding claim 1, Kilroy discloses a surgical system [Kilroy teaches (Abstract) a Hyperdexterous surgical System. The System can include one or more surgical arms, an electronic control system configured to communicate with one or more robotic surgical tools.], comprising:
a robotic system, comprising:
	a control unit [see at least Kilroy (paragraph 0126) mentions control system item 400 (See figures 34 and 35, Kilroy) which can control hyperdexterous surgical arm 200, and surgical tool 300 using algorithms that may be stored by computer 402.];
	a robotic arm comprising an attachment portion [see at least Kilroy The hyperdexterous system contains surgical arm 200 is described on (Paragraphs 150 to 165) as a surgical arm having a plurality of mechanism and links such as roll mechanism and
	a first sensor system in signal communication with said control unit, wherein said first sensor system is configured to detect a position of said attachment portion [Kilroy teaches, (Kilroy, paragraph 149), A sensory system for tracking the robotic arm 200 and the surgical tool 300 some embodiments use absolute encoders at each joint of the arm. Other embodiments use an optical tracker located at the base of the arm 200 which can track the arm and surgical tool relative to the ground by using reference points.]; and
a surgical tool removably attached to said attachment portion [Kilroy teaches about surgical tool 300 includes the end effector 306, for example a grasper, a needle holder, a stapler, a cauterizing tool, deployed at the tip of an elongated shaft.” (See Figure 10, Kilroy). Additionally, surgical tool 300 is inserted into central housing 264 (See paragraph 231-234 and figures 30-31, Kilroy). The housing 264 contains rollers 266, and 268 that can be adjusted to permit different diameters of surgical tool 300.]; and
a second sensor system configured to detect a position of [see at least Kilroy (paragraph 253) mentions how other suitable sensors, mechanism or methods can be utilized in conjunction.] 
Although Kilroy mentions the use of other suitable sensors, mechanism or methods for tracking on paragraph 153, Kilroy does not explicitly teach, ”a sensor incorporated into said surqical tool”… 
However, [Quaid teaches, (Quaid 0041), ”A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”]

Regarding claim 2, Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 1. Kilroy further discloses:
“The surgical system of Claim 1,”… [Kilroy teaches about the possibility, of one skilled in the art, to use other suitable sensors in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 254 Kilroy).]
Although Kilroy mentions the use of other suitable sensors, mechanism or methods for tracking on paragraph 153, Kilroy does not explicitly disclose: …“wherein said second sensor system comprises: a magnetic field emitter; and a magnetic field sensor incorporated into said surgical tool” However, [Quaid teaches, (Quaid 0041), …”A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Quaid where they are both directed to the same field of endeavor of surgical systems. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar 
Regarding claim 6, Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 1.  Kilroy also discloses the following limitations:
The surgical system of Claim 1, further comprising a trocar comprising a trocar sensor [see at least Kilroy (figure 2, and paragraphs 340-341)] a trocar 302.]
wherein said second sensor system is configured to detect a position of said trocar sensor [see at least Kilroy (figure 2, and paragraphs 340-341), which could be tracked down by assigning a control point 2600 to the trocar, and then operator 1 could use display 600 or 702 to see the control point.]
Regarding claim 7, Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 6.  Kilroy also discloses the following limitations:
The surgical system of Claim 6, further comprising a real-time display configured to display the position of said surgical tool and the position of said trocar based on data from said second sensor system [see at least Kilroy (paragraph 322) Another embodiment tracks the trocar using millimeter cameras placed on the trocar tip, this information can be used by visualization system 700 to provide operator 1 view of the work space and thus two tracking systems can improve accuracy (see Paragraph 322).]
Claims 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in view of Quaid and in further view of Sanders et al. (WO 2017/127722 A1) hereinafter referred to as Sanders. 
Regarding claim 3, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 2.  Kilroy further discloses:
“The surgical system of Claim 2, further comprising a handheld, battery-powered surgical instrument comprising an instrument sensor”… [Kilroy teaches (see Figures 3A-3C, Kilroy), that in one embodiment the input devices 500 can be handheld portable input devices (Paragraph 212, Kilroy). Further (Paragraph 109, Kilroy), mentions that the handheld devices are wireless, and the hyperdexterous surgical system provides for tracking of the handheld portable devices.] 
Modified Kilroy does not explicitly disclose: …”wherein said second sensor system is configured to detect a position of said instrument sensor” however, Sanders teaches this limitation, [see at least Sanders page 17, line 4 to page 19, line 7.]
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Kilroy to use the sensors as disclosed in Sanders to track the position of the handheld surgical instrument and improve accuracy by giving the surgeon more tracking data. (See Sanders page 17, line 4 to page 19, line 7).
Regarding Claim 4, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 3. Kilroy further discloses:
“The surgical system of Claim 3, further comprising a real-time display configured to display the position of said surgical tool and the position of said instrument sensor”… [Kilroy teaches (Figures 3A-3C, Kilroy), about display 600 that displays images of the surgery (Paragraph 119, Kilroy). Further, (Paragraph 49, Kilroy) talks about the information presented by the visualization system may be live data from the cameras. Which can be updated in real time as data from the cameras. Additionally (Paragraph 131, Kilroy) mentions also display 702 (see Figure 1B, Kilroy) which can be one or more displays and used by operator to display images form the camera 304 (see figure 35, 
Modified Kilroy does not explicitly disclose: …”based on data from said second sensor system” however, Sanders traches this limitation [see at least Sanders, (page 20, line 25, to page 21, line 5)]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Kilroy to add the data from the magnetic field sensors described in Sanders (see Sanders page 20 line 25 to page 21 line 5) to the handheld devices 600 of Kilroy to display the position of the instrument sensor and improve accuracy by giving the surgeon more tracking data.
Regarding claim 5, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 4. Kilroy further discloses: 
The surgical system of Claim 4, wherein said handheld, battery-powered surgical instrument comprises an autonomous control unit [Kilroy teaches about (Paragraph 40-42, Kilroy) the possibility of using the handheld devices 500 to control other instruments such as the robotic arm independently by assigning one or more control points to the robotic arm, and/or surgical tool 300, and controlling them with one or more devices 500. (Paragraph 119, Kilroy) mentions that two hyperdexterous surgical arms 200, can be controlled independently by operator 1 by using two handheld devices 500 on each of his left and right hands.] It is noted that the specification does not specify what exactly is an autonomous control unit, so the broadest reasonable interpretation has been used. 
Regarding claim 8, (see claim objections section above), Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 1. Kilroy further discloses:
“The surgical system of any of Claims 1, further comprising a plurality of patient sensors”… [Kilroy teaches, under (paragraph 331, Kilroy), about control system 400, having knowledge of the patient’s position and orientation. In addition (paragraph 322, Kilroy) explains how control system 400, and visual system 700 (see figure 34, Kilroy et al) can work together to give the operator view of the workspace from various sources. One if this sources are the cameras 304, which can be consider also end effectors on the robotic arms 200. These cameras can aid the visualization and control systems in performing real-time 3D reconstruction of the environment both internal and external to the patient.]
Modified Kilroy does not explicitly disclose: …”applied to a patient, wherein said second sensor system is configured to detect the position of said patient sensors” however, Sanders teaches these limitations [Sanders teaches, (Sanders, Abstract) “A medical system tracks the position of a medical instrument within a body of a patient. The medical instrument includes an electromagnet structure having an inductor coil wound around a core. A control circuit applies a low frequency excitation signal across the inductor coil. The inductor coil and the core generate a magnetic field. A plurality of sensors sense parameters of the generated magnetic field and produce sensor signals. The control circuit calculates the position of the medical instrument based on the produced sensor signals.”] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the teachings of Sanders and use the magnetic field sensors as patient sensors and collect additional data to provide a backup tracking system and improve the accuracy of the robotic system. (See Sanders page 17, line 4 to page 19, line 7).
Regarding claim 9, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 8. Kilroy further discloses: 
“The surgical system of Claim 8, further comprising a real-time display configured to display the position of said surgical tool and the position of said patient sensors”… [Kilroy teaches about the hyperdexterous system’s visualization system. (See paragraph 49 on Kilroy), the information presented by the visualization system can be live data from the cameras. This data can be positional information from the robot arms, the surgical tools, manual tools, the surgeon, and/or the patient. Additionally, other suitable sensors can be used in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 253, on Kilroy).]
Modified Kilroy does not explicitly disclose: …”based on data from said second sensor system” however, [Sanders teaches, see at least Sanders (Abstract) a medical system tracking instruments by using a magnetic field emitter and magnetic field sensors.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the teachings of Sanders and use the magnetic field sensors as patient sensors and collect additional data to provide a backup tracking system and improve accuracy of the robotic system. (See Sanders page 17, line 4 to page 19, line 7).
Claims 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in view of Schreiber et al. (US 20100234996 A1), herein after referred as to Schreiber. 
Regarding claim 10, Modified Kilroy discloses a surgical system, [Kilroy teaches (Abstract) a Hyperdexterous surgical System. The System can include one or more surgical arms, an electronic control system configured to communicate with one or more robotic surgical tools.] comprising:
 a robotic system, comprising: 
a control unit, [see at least Kilroy (figures 34-35, and paragraph 126) mention control system item 400 which can control hyperdexterous surgical arm 200, and surgical tool 300 using algorithms that may be stored by computer 402]; 
a robotic arm, comprising: a first portion, a second portion, and a joint intermediate said first portion and said second portion, [see at least Kilroy (figures 4-11, and paragraphs 150-165) The hyperdexterous system contains surgical arm 200 is described on as a surgical arm having a plurality of mechanisms and links such as roll mechanism 202, rotate/translate mechanism 208, which can be shown on.];
a first sensor system configured to detect a position of said first portion and said second
portion of said robotic arm [see at least Kilroy (paragraph 149) The hyperdexterous surgical arm 200 contains absolute tracking encoders at each joint, in some embodiments it can have an optical tracker mounted at the base of the arm, to provide a reference position relative to the ground.]; and, 
a redundant sensor system configured to detect a position of said first portion and said
second portion of said robotic arm [see at least Kilroy (paragraph 253), Additionally, one skilled in the art can may use other suitable sensors in conjunction to produce redundant tracking and detect occlusions and malfunctions.]
 wherein said control unit comprises: a processor and a memory communicatively coupled to the processor, wherein said memory stores instructions executable by said processor”… [Kilroy teaches on (paragraphs 124-127, Kilroy) also, (See Figures, 34-35 Kilroy) about control system item 400 (See figures 34 and 35 Kilroy) which can control, and track hyperdexterous surgical arm 200, surgical tool 300, patient and surgeon, and more objects within the operating area (Paragraph 44 Kilroy). The control system 400 is also able to store algorithms that guide the surgical system in computer 402 as well as translate user inputs to move the arms 200 and surgical tools 300. However, due to the 
	Kilroy does not explicitly disclose: …” to compare the position detected by said first sensor system to the position detected by said redundant sensor system to optimize control motions of said robotic arm” However, [Schreiber teaches, (Schreiber, 0039), “ The basis for a computed comparison between the values measured by the redundant sensor arrangement and by the axis sensors is knowledge of the current joint positions, the exact joint arrangement of the manipulator joints, and the inertias of the manipulator segments. Only with these values is it possible for example to calculate the influence of the dead weight of the manipulator and to determine ideal-case redundant torques for each motion axis, which can then be compared directly with the torques measured by the respective axis sensors.”…] also, (Schreiber, 0027-0039), talk about this limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Schreiber where they are both directed to the same field of endeavor of robotic arms. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar method the same way, as taught by Schreiber. In this instance the modification of Kilroy does not explicitly teach: having a comparison between the values measured by the redundant sensors and the axis sensors to determine ideal-case redundant torques for each motion axis, as taught by Schreiber. This would have been advantageous as it would make it possible to determine, which motion axis critical deviations might occur, and which 
Regarding claim 14, Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 10. Kilroy further discloses:
“The surgical system of Claim 10, further comprising a control circuit”… [Kilroy teaches on (paragraphs 124-127, Kilroy) also, (See Figures, 34-35 Kilroy). About control system item 400 (See figures 34 and 35 Kilroy) which can control, and track hyperdexterous surgical arm 200, surgical tool 300, patient and surgeon, and more objects within the operating area (Paragraph 44 Kilroy). The control system 400 is also able to store algorithms that guide the surgical system in computer 402 as well as translate user inputs to move the arms 200 and surgical tools 300. However, due to the mechanism integrated in the arms, the movement of the arm might be different than intended, e.g. rotational motion of a joint might cause translation of a limb. Therefore, the control system contains algorithms to account for corrections (See Paragraphs 225-230 Kilroy). This also includes things such as backlash, death zones, singularities, and more (See paragraphs 166-182 Kilroy). However in such circumstances the movement may not be optimal.] 
	Just as in the claim 10 limitation, Modified Kilroy does not explicitly disclose: …” configured to compare the position detected by said first sensor system to the position detected by said redundant sensor system to optimize control motions of said robotic arm” However, [Schreiber teaches, (Schreiber, 00390), “ The basis for a computed comparison between the values measured by the redundant sensor arrangement and by the axis sensors is knowledge of the current joint positions, the exact joint arrangement of the manipulator joints, and the inertias of the manipulator segments. Only with these values is it possible for example to calculate the influence of the dead weight of the manipulator and to determine ideal-case redundant torques for each motion axis, which can then be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Schreiber where they are both directed to the same field of endeavor of robotic arms. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar method the same way, as taught by Schreiber. In this instance the modification of Kilroy does not explicitly teach: having a comparison between the values measured by the redundant sensors and the axis sensors to determine ideal-case redundant torques for each motion axis, as taught by Schreiber. This would have been advantageous as it would make it possible to determine, which motion axis critical deviations might occur, and which direction of motion a desired or undesired collation has occurred. See (Schreiber, 0030), for this motivation.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in in view of Schreiber, in further view of Alvarez et al. (US 9763741 B2) hereinafter referred to as Alvarez. 
Regarding claim 11 Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 10. Kilroy further discloses: 
“The surgical system of Claim 10, wherein said robotic arm comprises a motor”... [Kilroy teaches, about the hyperdexterous surgical system wherein said robotic arm comprises a motor. Kilroy teaches about surgical arm 200 having one or more motors, and the surgical tool can have a motor pack to actuate a drive mechanism in the tool (see paragraphs 133, and 25, on Kilroy).]
Modified Kilroy does not explicitly disclose: …”and wherein said first sensor system comprises a torque sensor on said motor” Kilroy doesn’t particularly mention the use of a torque sensor, instead he mentions tracking encoders (see at least Kilroy Paragraph 149). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the implement the torque sensor of Alvarez in the hyperdexterous arm as one of the redundant sensors to improve accuracy of the surgical system and to avoid potential arm collisions with a patient. (See at least Alvarez, , column 7, lines 21-34). 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in view of Schreiber, in view of Sanders, and in further view of Quaid. 
Regarding claim 12, Modified Kilroy, as shown in the rejection above, discloses all of the limitations of claim 10. Kilroy further discloses: 
“The surgical system of Claim 10,”… [Kilroy teaches about the possibility, of one skilled in the art, to use other suitable sensors in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 254 Kilroy).]
Kilroy does not explicitly disclose: …“wherein said redundant sensor system comprises a magnetic field emitter ” however, Sanders teaches this limitation [see at least Sanders (Abstract) a medical system tracking instruments by using a magnetic field emitter and magnetic field sensors. More specifically, the magnetic field instrument is an implant inside a patient’s body that tracks the medical instrument position within the body of the patient.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the teachings of Sanders and use the magnetic field emitter, and sensors as a redundant 
Modified Kilroy does not explicitly disclose: …“and a plurality of magnetic sensors positioned on said robotic arm” However, [Quaid teaches, (Quaid 0041), ”A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Quaid where they are both directed to the same field of endeavor of surgical systems. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar method the same way, as taught by Quaid. In this instance the modification of Kilroy does not explicitly teach: having a magnetic field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools, as taught by Quaid. This would have been advantageous as it would let the surgeon rely on local positioning, instead of just relaying on a single tracker across the room. In addition the collected information from the sensors can aid by alerting the user of errors, and fully or partially correct them. See (Quaid, 0055-0058), for this motives.
Claims 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in in view of Alvarez in further view of Quaid. 
Regarding claim 15, Kilroy discloses:
a surgical system [Kilroy teaches (Abstract) a Hyperdexterous surgical System. The System can include one or more surgical arms, an electronic control system configured to communicate with one or more robotic surgical tools.]  comprising: 
a surgical robot, comprising: 
a control unit [see at least Kilroy (paragraph 0126) mentions control system item 400 (see figures 34 and 35 Kilroy) which can control hyperdexterous surgical arm 200, and surgical tool 300 using algorithms that may be stored by computer 402.] and 
a robotic arm [The hyperdexterous system contains surgical arm 200 described on (Paragraphs 150 to 165, Kilroy) as a surgical arm having a plurality of mechanism and links such as roll mechanism 202, rotate/translate mechanism 208, which can be  shown on (See also figures 4-11, Kilroy).] comprising: 
a motor [The surgical arm 200 can have one or more motors, and the surgical tool can have a motor pack to actuate a drive mechanism in the tool (see paragraphs 133, and 25, on Kilroy).]  
a surgical tool removably attached to said robotic arm  [(paragraph 0199, Kilroy) mentions surgical tool 300 “includes the end effector 306, for example a grasper, a needle holder, a stapler, a cauterizing tool, deployed at the tip of an elongated shaft.” (See Figure 10, Kilroy). Additionally, surgical tool 300 is inserted into central housing 264 (See paragraph 231-234 and figures 30-31, on Kilroy). The housing 264 contains rollers 266, and 268 that can be adjusted to permit different diameters of surgical tools 300.]
“a first sensor system in signal communication with said control unit, wherein said first sensor system comprises”… …”wherein said first sensor system is configured to detect a position of said surgical tool” [the hyperdexterous surgical arm 200 contains absolute tracking encoders at each joint, in some embodiments it can have an optical tracker mounted at the base of the arm, to provide a reference position relative to the ground (See paragraph 149, Kilroy).] and 
a second sensor system configured to independently detect a position of [one skilled in the art can may use other suitable sensors in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 253, Kilroy).]
a torque sensor on said motor”… although Kilroy mentions tracking encoders he does not specifically mention the use of a torque sensor to detect the position of the surgical tool.  
However, Alvarez teaches this limitation, [see at least Alvarez (Abstract) about an endoluminal robotic system, which allows a surgeon to drive an endoscopic device through a patient’s body by using a robotic arm. In a preferred embodiment (Alvarez, column 7, lines 21-34), Alvarez presents a robotic arm containing a joint level torque sensing mechanism, such as Kuka AG’s LBR5.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the implement the torque sensor of Alvarez in the hyperdexterous arm as one of the redundant sensors to improve accuracy of the surgical system and to avoid potential arm collisions with a patient. (See Alvarez, column 7, lines 21-34). 
Similarly to claim 1, Although Kilroy mentions the use of other suitable sensors, mechanism or methods for tracking on paragraph 153, Kilroy does not explicitly teach, …”a sensor incorporated into said surqical tool”… However, [Quaid teaches, (Quaid 0041), ”A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Quaid where they are both directed to the same field of endeavor of surgical systems. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar method the same way, as taught by Quaid. In this instance the modification of Kilroy does not explicitly teach: having a magnetic field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools, as taught by Quaid. This would have been advantageous as it would let the surgeon rely on local positioning, instead of 
Regarding claim 16, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 15. Kilroy further discloses: 
The surgical system of Claim 15, [Kilroy teaches about the possibility, of one skilled in the art, to use other suitable sensors in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 254 Kilroy).] 
Similarly to claim 2, although Kilroy mentions the use of other suitable sensors, mechanism or methods for tracking on paragraph 153, Kilroy does not explicitly disclose: wherein said second sensor system comprises: a magnetic field emitter; and a magnetic field sensor incorporated into said surgical tool However, [Quaid teaches, (Quaid 0041), …”A magnetic system may have a stationary field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools.”]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Quaid where they are both directed to the same field of endeavor of surgical systems. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar method the same way, as taught by Quaid. In this instance the modification of Kilroy does not explicitly teach: having a magnetic field generator that emits a magnetic field that is sensed by small coils integrated into the tracked tools, as taught by Quaid. This would have been advantageous as it would let the surgeon rely on local positioning, instead of just relaying on a single tracker across the room. In addition the collected information from the sensors can aid by alerting the user of errors, and fully or partially correct them. See (Quaid, 0055-0058), for this motives. 
Regarding claim 21, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 15. Kilroy further discloses: 
“The surgical system of Claim 15”… [Kilroy mentions that the hyperdexterous surgical arm 200 Contains absolute tracking encoders at each joint, in some embodiments it can have an optical tracker mounted at the base of the arm, to provide a reference position relative to the ground (See paragraph 149 Kilroy). Additionally, one skilled in the art may use other suitable sensors in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 253 Kilroy). Kilroy also teaches on (paragraphs 124-127, Kilroy) also, (See Figures, 34-35 Kilroy). About control system item 400 (See figures 34 and 35 Kilroy) which can control, and track hyperdexterous surgical arm 200, surgical tool 300, patient and surgeon, and more objects within the operating area (Paragraph 44 Kilroy). The control system 400 is also able to store algorithms that guide the surgical system in computer 402 as well as translate user inputs to move the arms 200 and surgical tools 300. However, due to the mechanism integrated in the arms, the movement of the arm might be different than intended, e.g. rotational motion of a joint might cause translation of a limb. Therefore, the control system contains algorithms to account for corrections (See Paragraphs 225-230 Kilroy).] 
Modified Kilroy does not explicitly disclose …”further comprising a hub comprising a situational awareness system, wherein said first sensor system and said second sensor system comprise data sources for said situational awareness system”  However, [Quaid teaches, (Quaid 0058), “ he collected information may be used for a variety of purposes, such as alerting the user to registration errors, fully or partially correcting registration errors, displaying graphical representations of the information on display device 30, defining haptic objects to assist the user, displaying graphical representations of the information on display device 30 superimposed over one or more images of the anatomy, and/or the like. If desired, the collected information may be logged for use in machine 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Kilroy by the teachings of Quaid where they are both directed to the same field of endeavor of surgical systems. Where one would have been motivated to modify Kilroy, by the use of a known technique to improve a similar method the same way, as taught by Quaid. In this instance the modification of Kilroy does not explicitly teach: Collecting information by the system and using it for various purposes such as machine learning techniques, planning for performing procedures, error corrections, and more, as taught by Quaid. This would have been advantageous as it would alert the surgeon about possible errors, correct them or assist the surgeon by providing graphical representation of the information on a display. See (Quaid, 0058), for this motivation. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy in view of Alvarez, in view of Quaid, and in further view of Sanders et al. (WO 2017/127722 A1). 
Regarding claim 17, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 16. Kilroy further discloses:
“The surgical system of Claim 16, further comprising a handheld, battery-powered surgical instrument comprising an instrument sensor”… [Kilroy teaches (see Figures 3A-3C, Kilroy), that in one embodiment the input devices 500 can be handheld portable input devices (Paragraph 212, Kilroy). Further (Paragraph 109, Kilroy), mentions that the 
Modified Kilroy does not explicitly disclose: …”wherein said second sensor system is configured to detect a position of said instrument sensor” however, [Sanders teaches this limitation, see at least Sanders page 17, line 4 to page 19, line 7.]
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Kilroy to use the sensors as disclosed in Sanders to track the position of the handheld surgical instrument and improve accuracy by giving the surgeon more tracking data. (See Sanders page 17, line 4 to page 19, line 7)
Regarding claim 18, as shown in the rejection above, Modified Kilroy, disclose all of the limitations of claim 16. Kilroy further discloses: 
“The surgical system of Claim 16, further comprising a trocar”... [Kilroy teaches about a trocar 302 (See Figure 2 Kilroy) which could be tracked down by assigning a control point 2600 to the trocar, and then operator 1 could use display 600 or 702 to see the control point (See Paragraphs 340 – 341 Kilroy). Another embodiment tracks the trocar using millimeter cameras placed on the trocar tip this information can be used by visualization system 700 to provide operator 1 view of the work space and thus two tracking systems can improve accuracy (see Paragraph 322 Kilroy) and prevent accidents such as an unintended input on the handheld device from the operator.] 
Modified Kilroy does not explicitly disclose: …“comprising a trocar sensor, wherein said second sensor system is configured to detect a position of said trocar sensor” however, [Sanders application teaches (Page 56, lines 3-15 Sanders) about using a magnetic field, sensor inside the patient’s body to track the movement of the tool inside the patient.] 

Regarding claim 19, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 16. Kilroy further discloses: 
“The surgical system of Claim 16, further comprising a plurality of patient sensors”... [Kilroy teaches, under (paragraph 331, Kilroy), about control system 400, having knowledge of the patient’s position and orientation. In addition (paragraph 322, Kilroy) explains how control system 400, and visual system 700 (see figure 34, Kilroy) can work together to give the operator view of the workspace from various sources. One if this sources are the cameras 304, which can be consider also end effectors on the robotic arms 200. These cameras can aid the visualization and control systems in performing real-time 3D reconstruction of the environment both internal and external to the patient.]
Modified Kilroy does not explicitly disclose: …”applied to patient tissue, wherein said second sensor system is configured to detect the position of said patient sensors.” However, [Sanders teaches, (Sanders, Abstract) “A medical system tracks the position of a medical instrument within a body of a patient. The medical instrument includes an electromagnet structure having an inductor coil wound around a core. A control circuit applies a low frequency excitation signal across the inductor coil. The inductor coil and the core generate a magnetic field. A plurality of sensors sense parameters of the generated magnetic field and produce sensor signals. The control circuit calculates the position of the medical instrument based on the produced sensor signals.”] 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the 
Regarding claim 20, as shown in the rejection above, Modified Kilroy, discloses all of the limitations of claim 16. Kilroy further discloses: 
“The surgical system of Claim 16, further comprising a real-time display configured to display one or more positions of said surgical tool based on data from said first sensor system”… [Kilroy teaches about the hyperdexterous system’s visualization system. (See paragraph 49 on Kilroy), the information presented by the visualization system can be live data from the cameras. This data can be positional information from the robot arms, the surgical tools, manual tools, the surgeon, and/or the patient. Additionally, other suitable sensors can be used in conjunction to produce redundant tracking and detect occlusions and malfunctions (see paragraph 253).]
Modified Kilroy does not explicitly disclose: …”data from”… …”second sensor system.” with the secondary system being magnetic field sensors and an emitter. However, [Sanders teaches about a medical system tracking instruments by using a magnetic field emitter and magnetic field sensors. (See, Sanders Abstract).] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kilroy, to incorporate the teachings of Sanders and use the magnetic field sensors as patient sensors and collect additional tracking data to provide a backup tracking system and improve accuracy of the robotic system. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1, 10, and 15 under Kilroy (US 2015/0025549 A1)), Sanders (WO 2017/127722 A1), Steen (WO 2010/129916 A3), and Alvarez (US 9763741 B2), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kilroy (US 2015/0025549 A1)), Quaid (US 20160228204 A1), Sanders (WO 2017/127722 A1), Schreiber (US 20100234996 A1), and Alvarez (US 9763741 B2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.V./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666